Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The office action is in light of the instant application filed 10/03/2022.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/03/2022 was filed after the mailing date of the previous submission. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	The applicant’s arguments filed 10/30/2020 have been considered, but are not persuasive.
A.	The double patenting rejection has been withdrawn in light of the approved terminal disclaimer filed 10/3/2022.
B.	In response to the applicant’s argument (disclosed in pg. 3 of the remarks segment) that the cited prior art doesn’t teach or suggest anonymously fetching content over the Internet by a first device:
	The examiner maintains that it is well known in the art that (as disclosed in fig. 3a and  par [0245], lines 20-30 of Binder) using an onion router to anonymously route and transmit packets and content slices  to receiving devices (e.g., fetching content), wherein the onion router is implemented as an intermediary (as disclosed in par [0023], lines 1-5 of Binder) for transmission of anonymous content over the Internet (e.g., anonymously fetching content over the Internet by a user device). Although Binder doesn’t explicitly disclose the term “virtual user,” the applicant’s specification also does not specify a virtual user and doesn’t make mention of a “virtual user” before claim 1. The examiner contends that the communication connections being potentially drawn to logical and virtual connections (disclosed in par [0335], lines 9-11 of Binder) is obvious in light of using a virtual user to fetch content for a user device because (as disclosed in the cited passages of Binder) anonymous transmission of data between the requesting device, via, an intermediate proxy server and a plurality of relay servers, and the sources devices may be transmitted via a virtual connection representing each of the plurality of sending/receiving devices.

C.	In response to the applicant’s argument (disclosed in pg. 4 of the remarks segment) that Binder doesn’t teach a group of IP addresses, wherein each IP address in the group is in IPv4 or IPv6 form and is associated with a physical geographical location:
	The claim language in question discloses that the claimed group of IP addresses is stored within the claimed first server. Fig. 5-5a of the applicant’s specification discloses that a server may be drawn to one of several data servers storing the plurality of IP addresses of the claimed client and tunnel devices. The examiner maintains that the storing of the plurality of IP addresses for the plurality of source devices (disclosed in par [0066], lines 4-10) is obvious in light of a group of IP addresses associated with a physical geographical location because, similar to the applicant’s content slice fetching environment, each claimed mobile/portable source device may also serve as an intermediate relay server (fig. 15a-15b and par [0117] of Binder) on the fly, depending on the geographical destination of each slice (as disclosed in par [0065] of Binder). In this instance, the stored IP addresses would be required to be drawn to intermediary relay devices because the source devices may act as intermediate tunneling or relay servers depending on where each content slice is transmitted.

D.	In response to the applicant’s argument (disclosed in pg. 4 of the remarks segment) that the cited prior art does not teach or suggest receiving the first content ID from the first device:
	The examiner maintains that the transmission and receiving of a recipient IP address along with each message slice (disclosed in par [0059] of Binder) is obvious in light of the claimed limitation because (as disclosed in fig. 7-8 of Binder) each transmitted message slice is also transmitted and received with identifying slice #s and sequence identifiers transmitted from the source devices. 

 
Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-26 are rejected under 35 USC 103 as being unpatentable over Binder (US 2012/0166582) in view of Athas et al (US 2013/0212462).
With respect to claim 1, Binder teaches a method for anonymously fetching over the Internet (par [0023], lines 1-5, “onion routing”), by a first device identified in the Internet by a first identifier (fig. 3a), a publicly-accessed first content identified by a first content identifier (par [0059], lines 18-20, “identifying a message slice”) and stored in a web server (par [0068], lines 4-5), using a first server that stores a group of IP addresses (par [0066], lines 1-5, which discloses an intermediate server storing a list of IP addresses), each IP address in the group is in IPv4 or IPv6 form (par [0004], lines 10-17) and is associated with a physical geographical location that is a country (par [0181], lines 2-12, which discloses the plurality of relay servers and content slices being located in various countries and continents), a state or province, or a city, the method by the first server comprising: 
receiving the first content identifier from the first device (par [0069], lines 6-9, which discloses receiving data identifying the requested message slice); 
selecting an IP address from the group, based on, or using, the respective associated physical geographical location, in response to the receiving of the first content identifier (par [0066], lines 6-12 and par [0181], lines 1-10, which disclose selecting an IP from the list upon the content slice and source computer being associated with the various geographic locations); 
sending the first content identifier to the web server using the selected IP address (par [0059], lines 8-16, which discloses sending the message slice info and IP address, regarding the requested content, to the server associated with the message slice); receiving the first content (par [0067], lines 6-7, “receiving the message to be sent”); and 
sending the first content to the first device, so that the web server is prevented from being aware of the first device (par [0245], lines 1-17, which discloses using onion routing & intermediate relay servers for anonymity of the requesting devices), and 
wherein the physical geographical location associated with each of the devices is based on, uses, or responsive to, the actual physical geographical location of a device (par [0198], lines 14-22, which discloses selecting relay servers based on the geographical location of the source and destination devices).
Binder does not explicitly teach wherein the first content consists of, or comprises, a part of, or a whole of, a publicly-accessed web-site page and wherein the first content identifier consists of, or comprises, a Universal Resource Locator (URL).
	However, Athas et al teaches wherein the first content consists of, or comprises, a part of, or a whole of, a publicly-accesses web-site page (par [0033], lines 1-5, “rendering of a web page”), and wherein the first content identifier consists of, or comprises, a URL (par [0097], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder would provide the predictive result of avoiding changes made to content provided via a proxy, when utilizing the proxy to provide anonymous communication (as disclosed in par [0081-0082] of Athas et al) by implementing DOM synchronization, which would allow the apparatus of Binder to track and potential content changes made by each intermediate proxy for retrieval and transmission to the requesting party.

With respect to claim 2, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches for use with a group of devices, wherein each of the IP addresses in the group is an identifier of a respective device from the group of devices (par [0059], lines 7-15 and 19-22, which disclose each source, intermediate, and recipient device being assigned with an IP address for associating each message slice with the plurality of devices & [0066], lines 12-15 of Binder, which discloses a list of IP addresses being selected for association with a particular message slice).

With respect to claim 3, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the sending of the first content identifier comprises sending the first content identifier to the device from the group of devices that is identified by the selected IP address (par [0059], lines 13-20, which discloses appending each message slice with one of the plurality of devices based on a message slice being associated with the respective IP address).
With respect to claim 4, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the sending of the first content identifier comprises receiving the first content from the device from the group of devices that is identified by the selected IP address (par [0199], lines 1-10, which discloses receiving content slices based on the IP addresses of a plurality of devices, disclosed in par [0198], lines 1-5, being associated with one or more of the plurality of content slices….A, B, C, D, and E).
With respect to claim 5, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches communicating with each one of the devices from the group of devices (par [0199], lines 1-10, which discloses messages being transmitted between the plurality of intermediate devices and source nodes).

With respect to claim 6, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches storing the respective IP address of each of the devices from the group of devices in response to the communicating (par [0066], lines 1-5).
	
With respect to claim 7, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the sending of the first content is performed by the device from the group of devices that is identified by the selected IP address (par [0066], lines 12-14).

With respect to claim 8, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches establishing a connection with each of the devices of the group of devices in response the communicating (par [0199], lines 5-10), and wherein the communicating with each of the devices of the group of devices is over the established connection (par [0199], lines 5-15).

With respect to claim 9, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein each of the devices of the group is communicating using TCP (par [0046], lines 1-7, which discloses that the source computers, relay server, etc. may communicate via communications protocols, such as TCP), and wherein the connection is established by performing ‘Active OPEN’ or ‘Passive OPEN’ (par [0019], line 18, “open network”).
With respect to claim 10, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the sending of the first content identifier to the web server using the selected IP address comprises using the selected IP address as a source address (par [0066], lines 12-15, which discloses utilizing the selected source IP address based on the requested message or message slice).

With respect to claim 11, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the selecting further comprises randomly selecting an IP address (par [0066], lines 12-15, “source IP addresses may be selected for association from the list randomly”).

With respect to claim 12, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the randomly selecting uses one or more random numbers generated by a random number generator that is based on executing an algorithm for generating pseudo-random numbers (par [0071]).

Regarding claim 13, Binder does not explicitly teach associating the physical geographical location with each of the IP addresses in the group using geolocation.
	However, Athas et al teaches associating the physical geographical location with each of the IP addresses in the group using geolocation (par [0092], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder according to the motivation previously disclosed regarding claim 1.
Regarding claim 14, Binder does not explicitly teach wherein the geolocation is based on W3C Geolocation API.
	However, Athas et al teaches wherein the geolocation is based on W3C Geolocation API (par [0092], lines 1-5, “W3C HTMLS Geoolocation API”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder according to the motivation previously disclosed regarding claim 1.

With respect to claim 15, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the steps are sequentially executed (par [0061]).
With respect to claim 16, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches sending, by the first server, at least part of, or all of, the IP addresses in the group to the first device (par [0066], “each of the IP addresses in the list”).

With respect to claim 17, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches for use with a database associating IP addresses to physical geographical locations (par [0198], lines 1-20), wherein the physical geographical location of each of the devices of the group is based on using the database to associate the respective IP address to the physical geographical locations (par [0198], claims 28-29, 31, and 38 ).
With respect to claim 18, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the database is stored in the first server (par [0227], lines 1-10).
Regarding claim 19, Binder does not explicitly teach wherein the database is stored in a geolocation server accessible via the Internet, and the method further comprising sending each of the IP addresses in the group to the geolocation server, and in response receiving the corresponding physical geographical location.
	However, Athas et al teaches wherein the database is stored in a geolocation server accessible via the Internet (par [0092]), and the method further comprising sending each of the IP addresses in the group to the geolocation server (par [0091]), and in response receiving the corresponding physical geographical location (par [0092], lines 1-5, “W3C HTMLS Geoolocation API”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the proxy-based web content provisioning system taught by Athas et al within the content distribution system disclosed by Binder according to the motivation previously disclosed regarding claim 1.
With respect to claim 20, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the selecting is based on past activities or is based on a timing of an event (par [0198], lines 18-25, “past activities”).
With respect to claim 21, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the web server uses HyperText Transfer Protocol (HTTP) that responds to HTTP requests via the Internet (par [0346], lines 15-16).
With respect to claim 22, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the communication with the web server is based on, or using, HTTP persistent connection (fig. 3a).
With respect to claim 23, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the communication with the first device or with the first server, is based on, or according to, TCP/IP protocol or connection (par [0346], lines 1-10).
With respect to claim 24, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the first content includes, consists of, or comprises, a part or whole of files, texts, numbers, audio data, voice data, multimedia data (par [0232], lines 6-15), video data, images, music data, or computer program.

With respect to claim 25, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the first server is storing, operating, or using, a server operating system that consists or, comprises of, or based on, one out of Microsoft Windows Server®, Linux (par [0251], lines 30-31), or UNIX.

With respect to claim 26, Binder and Athas et al teach the limitations of claim 1.
Binder further teaches wherein the server operating system consists or, comprises of, or based on, one out of Microsoft Windows Server® 2003 R2, 2008, 2008 R2, 2012, or 2012 R2 variant, Linux™ or GNU/Linux based Debian GNU/Linux, Debian GNU/kFreeBSD, Debian GNU/Hurd, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X (par [0251], lines 30-31, “Mac OS X”), FreeBSD®, OpenBSD, and NetBSD®.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20221013